DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims one -9, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doijack (US 9,805,890), hereinafter Doijack. 
As to claims 1 and 11, Doijack discloses in figure 1 (see below):-an apparatus for charging 

    PNG
    media_image1.png
    544
    796
    media_image1.png
    Greyscale

 An apparatus for charging an electronic device [portable device (104); Col. 5, lines 64-67] that includes a battery [battery (114): Col. 6, lines 29-30], the apparatus comprising:
          a circuit  [charging circuit (108); Col. 6, lines 3-10] configured to produce a charging signal [charging signals (122); Col. 7, lines 57-60] for charging the battery, wherein the circuit comprises a switch [the circuit (108) comprises relay switch (126); Col. 8, lines 7-26] and wherein the circuit is configured to selectively open and close the switch based on predefined 
	As to claim 2,  Doijack discloses in figure 1, wherein the circuit is further configured to open the switch in response a first predefined criterion being satisfied to thereby stop the charging signal [disconnect the switch when connection between the charger and the electronic device; see. Col. 9, lines 10-19].
      As to claim 3, Doijack discloses in figure 1, wherein the circuit is further configured to close the switch in response to a second predefined criterion being satisfied to thereby start the charging signal [when the charger and the electronic device reconnects turn on the switch; see Col. 9, lines 10-15].
        As to claim 4, Doijack discloses in figure 1, wherein the circuit includes a cable through which the charging signal is provided to the electronic device for charging the battery [see Col. 6, lines 3-4, and cable (110)].
       As to claim 5, Doijack discloses in figure 1, wherein the cable is detachably connectable to the electronic device [see Col. 11, lines 9-15].
        As to claim 6, Doijack discloses in figure 1, circuit is further configured to: monitor a characteristic with respect to the cable; and selectively control the switch based on the monitored characteristic as compared to the predefined criteria [see Col. 11, lines 21-44; the switching is based on the characteristic (connection status) of the cable].
      As to claim 7, Doijack discloses in figure 1, wherein the characteristic comprises a current drawn by the electronic device through the cable [the cable (110) provides power to the electronic device].
As to claim 8, Doijack discloses in figure 1, wherein the cable is configured to be detachably connectable to a smart phone [see Col. 2, lines 14-19; cellular phone & smart phones].
        As to claim 9, Doijack discloses in figure 1, wherein the cable is configured to be detachably connectable to a tablet computer [see Col. 2, lines 14-19; tablet computers].
        As to claim 12, Doijack discloses in figure 1, wherein the circuit is further configured to (1) compare the monitored electrical characteristic with a value, and (2) selectively control the charging signal based on the comparison.
         As to claim 17, Doijack discloses in figure 1, wherein the circuit is further configured to read a current drawn by the electronic device, wherein the drawn current serves as the monitored electronic characteristic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doijack in view of  Lovelace et al. (US 2014/0370344), hereinafter Lovelace. 
As to claim 10, Doijack discloses all of claim limitations except, wherein the circuit is part of a product display assembly for presenting the electronic device to customers.
       Lovelace discloses in figure 1, wherein the circuit is part of a product display assembly for presenting the electronic device to customers [see ¶0093].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the charging circuit of Doijack with the product display apparatus as taught by Lovelace in order to extend electronic device battery during sell or advertisement. 

Claim13-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Doijack in view of  Kuno  (US 5,736,834)
         As to claim 13, Doijack discloses all of the claim limitations except, wherein the circuit is further configured to reduce the charging signal in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value.
       Kuno discloses in figure 2,  wherein the circuit is further configured to reduce the charging signal in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value [see  figure 2, first charging current is less than the second charging current; Col. 4, lines 1-30].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust charging currents based on charging characteristics as taught by Kuno in Doijack’s apparatus in order to safely extend battery life without excessively charging it. 
As to claim 14, Doijack in combination with Lovelace discloses, wherein the circuit is further configured to increase the charging signal based on a defined time after the charging signal was reduced.
As to claim 15, Doijack discloses all of the claim limitations except, wherein the circuit comprises a switch, wherein the circuit is further configured to (1) open the switch in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value to thereby stop the charging signal, and (2) close the switch based on the defined time after the charging signal was stopped to thereby re-start the charging signal.
Kuno discloses in figure 1, wherein the circuit comprises a switch, wherein the circuit is further configured to (1) open the switch in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value to thereby stop the charging signal, and (2) close the switch based on the defined time after the charging signal was stopped to thereby re-start the charging signal [see Col. 4, lines 1-10; see Steps (104) and Steps (108)]] .
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the charging process of Doikack based on battery characteristics such as charging current as taught by Kuno in order to avoid battery damage due to overcharging. 
      As to claim 16, Doijack in combination with Kuno discloses, wherein the circuit is further configured to (1) estimate a state for the battery based on the monitored electronic characteristic, and (2) selectively control the charging signal based on the estimated battery state.

Claims 18-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Doijack in view of  Suzuki et al. (US 2014/0361740), hereinafter Suzuki.
           Regarding Claim 18, Doikack discloses all of the claim limitations as claim 1 above, (see rejection above, 35 USC § 102 paragraph 5), except receive a signal from the electronic device; selectively control the charging signal based on the received signal; and repeat the provide, receive, and selectively control operations over time while the charger is connected to the electronic device to actively manage how the battery is charged in response to changes in the received signal
      Suzuki discloses  in figure 15,  receive a signal from the electronic device; selectively control the charging signal based on the received signal; and repeat the provide, receive, and selectively control operations over time while the charger is connected to the electronic device to actively manage how the battery is charged in response to changes in the received signal [see ¶0098, the electronic device sends instruction signals  and charging informations to the charger, the instructions comprises charging start and stop commands].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging command/instruction from the electronic device to begin charging in Doijack’s apparatus as taught by Suzuki in order to optimize the charging process.
      As to claim 19, Suzuki discloses in figure 1, received signal comprises a charge command signal [see ¶0021].
    As to claim 20, Suzuki discloses in figure 1, wherein the received signal comprises data that represents a characteristic of the battery [¶0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                 Guo et al. (US 2018/0054074) discloses in figure 1, charger (200) and an electronic device (100). The charger (200) equipped with switching circuit (24) and the electronic device comprises battery (15). 
              Hyatt (US 2009/0206792) discloses in figure 2,  charger (102) with  switching element (227) and an electronic device (202) and the charger provide charging power to the electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859